DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 10, the claim states “… a state of the computing device…”. It is not clear from the claim what is “a state” represents. It is not clear what “state” is being identified nor how to determine “an absence of the state.”
 	For examination purposes, the examiner is taking a position that “a state” could be any testing or measurement value taken by the computing device until further clarification is given by the applicants. Since claims 2-9 depend from claim 1, they also are rejected for the above reason.
Regarding claims 2 and 6, the claim states “…identifying the state…”. It is not clear from the claim what is “the state” represents. It is not clear what “state” is being identified.
 	For examination purposes, the examiner is taking a position that “the state” could be any testing or measurement value taken by the computing device until further clarification is given by the applicants. Since claims 3-5 depend from claim 2, and claim 7 depends from claim 6, they also are rejected for the above reason.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a processor” does not have a structural relationship with any other limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kam et al (US Patent 10,275,001).
                           
    PNG
    media_image1.png
    743
    517
    media_image1.png
    Greyscale

Regarding claim 1, Kam et al disclose [see Fig 1 above] a method comprising: identifying, by a computing device (computing device 100), a state (in the prior art is either temperature or power change) of the computing device (100) in or following which damage to solder joints [not shown but within NIC 108] of the computing device (100) has an increased likelihood; activating, by the computing device (100) in response to identifying the state (temperature or power change), a thermal-conditioning system (thermal management 116 with temperature sensor 112) to effectuate a change in a temperature of the solder joints, the change in temperature improving a mechanical robustness of the solder joints; determining, by the computing device (100), an absence of the state (temperature or power change); and deactivating, by the computing device (100), the thermal-conditioning system (116 with 112) to effectuate another change in the temperature of the solder joints [see col. 2, line 52 – col. 4, line 11].
Regarding claim 2, Kam et al disclose wherein identifying the state (temperature or power change) in or following which damage to solder joints has an increased likelihood is in response to receiving a user input (via network interface controller 108) [see col. 2, line 52 – col. 4, line 10 for details].
Regarding claim 3, Kam et al disclose wherein activating the thermal-conditioning system (116 with 112) includes activating the thermal-conditioning system (116 with 112) at a predicted time [see col. 2, line 52 – col. 4, line 10 for details].
Regarding claim 4, Kam et al disclose wherein activating the thermal-conditioning system (116 with 112) is in response to detecting a change (temperature) in an environment surrounding the computing device (100) [see col. 2, line 52 – col. 4, line 10 for details].
Regarding claim 5, Kam et al disclose wherein detecting the change (temperature) in the environment surrounding the computing device (100) includes detecting a change in an ambient temperature [see col. 2, line 52 – col. 4, line 10], a change in an ambient barometric pressure, a change in a position, or a change in a velocity.
Regarding claim 6, Kam et al disclose wherein identifying the state (temperature or power change) in or following which damage to the solder joints has an increased likelihood occurs in real-time and is in response to detecting a change (temperature) in an environment of the computing device (100) [see col. 2, line 52 – col. 4, line 10].
Regarding claim 7, Kam et al disclose wherein detecting the change (temperature) in the environment surrounding the computing device (100) is based on detecting a change in an ambient temperature [see col. 2, line 52 – col. 4, line 10], a change in an ambient barometric pressure, a change in a position, or a change in a velocity.
Regarding claim 9, Kam et al disclose wherein activating the thermal-conditioning system (116 with 112) includes executing one or more processing algorithms [via CPU 102] that increase a clock frequency and/or perform extraneous computations [see col. 2, line 52 – col. 4, line 10 for details].
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McVay (US Pub 2019/0043559).
                           
    PNG
    media_image2.png
    790
    600
    media_image2.png
    Greyscale

Regarding claim 10, McVay disclose [see Fig. 7 above] a computing device (computing device 700) comprising: a module comprising: a printed circuit board (motherboard 702); an integrated circuit component (chips 706) having interconnects; and a thermal-conditioning system (controller 714); a processor (processor 704); and a computer-readable storage medium NVM device 710), the computer-readable storage medium (710) including a thermal-conditioning manager application (714) that, upon execution by the processor (704), directs the computing device (700) to: identify a state (known in the prior art as temperature change) of the computing device (700) in or following which damage to solder joints of the computing device (700) has an increased likelihood, the solder joints coupling the interconnects of the integrated circuit component (706) with the printed circuit board (702); activate the thermal-conditioning system (714) to effectuate a change in a temperature of the solder joints, the change in temperature improving a mechanical robustness of the solder joints; identify an absence of the state (temperature change); and deactivate the thermal-conditioning system (714) to effectuate another change in the temperature of the solder joints [see Abstract].
Conclusion
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the primary reason for the allowance of the claim is due to activating the thermal-conditioning system includes routing electrical current to one or more load resistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858